The sufficiency of the evidence to show guilty knowledge is challenged. Such knowledge may be implied from facts showing the property to have been received by the accused under circumstances such as would satisfy a man of ordinary intelligence and caution that the property *Page 222 
was stolen. See Murio v. State, 31 Tex.Crim. Rep.; Hogg v. State, 146 S.W. 195; Stanfield v. State, 165 S.W. 217.
In the present instance, circumstances were relied upon. The possession of the stolen property by the appellant was proved. The time and manner of its receipt by him were not explained by any direct testimony. We learn from the statement of facts that the property was stolen about the last of September. About the 20th of November following appellant appeared at a point in another county from that in which the property had been lost and reported to Meeker that he had certain property at various places of which he was desirous of disposing and arranged with Meeker to receive the property. Later it was brought to Meeker's place in a truck. As we understand the record, in his dealings with Meeker the appellant used an assumed name; that besides the truck driver two other persons were present when the property was delivered; that appellant was called by his given name; that they remained in the locality for some time and demanded money of him and received it. At just what time the property came into the possession of the appellant is not shown. It does appear, however, from his statement to Meeker that he had the property on hand or under his control before he arranged with Meeker to receive it. His possession of the recently stolen property was a circumstance against him, especially as it was unexplained. His dealing with it in another locality under peculiar circumstances, going under an assumed name, and responding to the demands of others for the payment of money, are circumstances upon which the inference that appellant had knowledge that the property was stolen is founded.
Our re-examination of the record in the light of the motion for rehearing leaves us of the opinion that in approving the verdict upon the facts detailed before the jury, the learned trial judge committed no error.
The motion for rehearing is overruled.
Overruled.